DOODING, District Judge.
Libelant shipped from Crescent City on the steamer Del Norte certain boxes containing books, papers, and a typewriter. There was issued to him a bill of lading as follows:
“Received in good order to steamer Del Norte the following packages, contents unknown, to be delivered at S. F., dangers of fire and navigation, or any other accident or danger of the seas, rivers or steam navigation of whatever kind or nature soever excepted.”
The Del Norte is a lumber carrier, which makes the trip down the coast loaded with lumber both in the hold and on deck, and the trip up the coast with such general cargo as it can secure.
The boxes here in question were stowed on top of the deck load of lumber and were washed overboard with the lumber in a severe storm. Libelant claims that the vessel is liable: (1) Because the boxes were not stowed in the hold; (2) because of improper stowage on deck, even if the ship were permitted to stow them on the deck; and (3) because the storm was not an unuspally severe one. But it was clearly established that there is and has been for years a general custom among the lumber carriers on the coast, plying between San Fran*668cisco and the North Coast ports to fill the hold with lumber on the down trips, and stow such merchandise as is offered for carriage, with or on the lumber which is carried as a deck load. On the up trip, there being no lumber to carry, the general merchandise is stowed in the hold. The carriage of cargo other than lumber on the down trip is for the convenience of the shippers, as the primary business of these vessels is to carry lumber, and the custom of stowing on deck is not an unreasonable one, as the other cargo is received only after the lumber is stowed. It may be true that libelant had no knowledge of this custom, but he is bound by it nevertheless. Hostetter v. Park, 137 U. S. 30, 11 Sup. Ct. 1, 34 L. Ed. 568. The deck load was not improperly stowed, the storm was unusually severe, and the loss falls within the exception in the bill of lading, being due to a danger of the sea.
The libel must therefore be dismissed, and it is so ordered.